Citation Nr: 1120503	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-05 253 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In pertinent part, in the May 2007 rating decision the RO denied service connection hypertension, an eye disability, a bilateral foot disability, low back disability, cervical spine disability, hearing loss, and tinnitus.  A timely notice of disagreement was filed as to these issues.  Rating action issued in January 2009 granted service connection for peripheral neuropathy of the lower extremities, thus resolving the appeals as to those issues.  Also in the January 2009 rating action, the RO continued to deny service connection for hypertension, a bilateral eye disability, a low back disability, cervical spine disability, bilateral hearing loss, and bilateral tinnitus.  As to these issues, the Veteran perfected a timely appeal.  By rating decision dated in February 2011 service connection was granted for an open angle glaucoma of the eyes, thus resolving the appeal as to that issue.  

Additionally, by rating decision dated in January 2010 entitlement to individual unemployability was denied.  The Veteran filed notice of disagreement in February 2010 and a statement of the case (SOC) was issued in February 2011.  An appeal has not been perfected as to this matter and it is not before the Board for appellate consideration at this time.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In March 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

In a March 2011 statement in support of his claims, the Veteran requested compensation for loss of use of a creative organ.  This matter has not been addressed by the RO.  The Board does not have jurisdiction over such claim and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a low back disorder and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss related to service.

2.  A preponderance of the evidence is against a finding that tinnitus had its onset or was otherwise related to the Veteran's period of service.

3.  A preponderance of the evidence is against a finding that hypertension was incurred in or proximately caused by the service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated in service.  38  U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Hypertension was not incurred or aggravated in service, or proximately due to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in February 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his claim, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  In addition, the February 2007 correspondence notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and medical examination reports, and VA and private treatment records, have been secured.  The Veteran has been provided VA examinations of the claimed disorders and etiology opinions have been proffered by VA examiners following a review of the record.  As VA examinations have been proffered, the evidence in this case is sufficient for adjudicatory purposes.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  With regard to sensorineural hearing loss, in an October  4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.




A.  Bilateral Hearing Loss and Tinnitus

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of  the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26  decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not  met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R.  § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces  findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).  

The Veteran contends that hearing loss and tinnitus started in service.  At the Board hearing he indicated that he was a combat engineer in service in Vietnam and was exposed to loud noises.  It was noted that tinnitus was manifested by ringing in the ears.  During service it occurred every now and then, but over the years, it has worsened.  The Veteran indicated that he did not get treatment for hearing loss and tinnitus in service.  Hearing Transcript (Tr.), pp. 14-15.  

The Veteran's service records show his military occupation specialty as a machinist.  In his August 1965 pre-induction physical medical history report the Veteran indicated that he had ear, nose or throat trouble.  In his October 1965 induction medical examination, right ear hearing impairment was shown on audiology examination at 3000 and 4000 Hertz.  However, service treatment records and discharge medical examination report are void of any history, complaints, treatment, findings, or diagnosis of hearing loss or tinnitus during service.  In January 1966 the Veteran was seen in service with complaints of dizziness and other symptoms.  On objective examination it was noted that there was no loss of consciousness, tinnitus or vertigo.  His medical examination report for discharge from the military shows normal ears; and audiology evaluation at that time was grossly normal.  In his discharge medical history report, the Veteran indicated that he had ear, nose or throat trouble, running ears and hearing loss.  However, his explanation for these noted abnormalities was that he had ear infections in childhood with running ears and that he had hearing loss at age twelve.  There was no reference that these abnormalities were related to service.  During the Board hearing the Veteran indicated that he did not receive treatment in service for hearing loss or tinnitus.  Tr., pp. 14, 15.

According to the Veteran, he has had no post-service treatment for hearing loss and tinnitus.  He has had to have hearing tests for some of the companies for which he has worked, but records from those companies are not available.  

A VA audiology examination was conducted in June 2008.  The examination report indicated the claims folder and medical records were reviewed.  The examiner's review of the service treatment and other medical records reiterate the facts stated above that the audiogram of October 1965, when the Veteran entered active service, indicates hearing within normal limits in the left ear, but a moderate hearing loss at 3000 Hertz and 4000 Hertz in the right ear.  Audiogram on the Report of Medical Examination dated in September 1967, just prior to release from active service, indicates normal hearing bilaterally.  The Report of Medical History dated in September 1967 lists a history of running ears when the Veteran was age six and hearing loss when he was age twelve.

In reporting his medical history, the Veteran stated that he served in the Army for two years as a machinist mate and combat engineer and served in Vietnam for one year.  He stated that he worked in a factory following service and hearing protection was required.  He admitted that he has had severe constant tinnitus bilaterally for five to six years.  He stated that his hearing loss causes problems with hearing the television, understanding what people say and hearing emergency vehicles.  The tinnitus, he reported, sometimes interferes with his being able to sleep.  

On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
70
70
LEFT
10
15
35
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The diagnoses were high frequency sensorineural hearing loss bilaterally and subjective severe constant tinnitus bilaterally for five to six years.  The examiner commented that since there is no documentation of tinnitus in the Veteran's service medical records and the onset of the tinnitus is only five to six years ago, and the Veteran separated from the service forty years ago, it does not appear likely that the tinnitus had its origins in the service.  With regard to hearing loss, the examiner noted that since normal hearing was documented at the time of separation from service, it does not appear likely that the hearing loss in the left ear had its origins in service.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board notes that per audiometric testing at his induction examination left ear hearing was within normal limits and the right ear revealed moderate hearing loss at 3000 and 4000 Hertz.  At his discharge examination, hearing was normal bilaterally and the Veteran gave a history of running ears at age six and hearing loss at age twelve.  There is no evidence of complaints, treatment, findings or diagnoses of hearing loss or tinnitus during service.  The Veteran at his Board hearing clearly indicated there was no treatment for hearing loss or tinnitus during service.

The VA examiner considered the in-service audiometric findings and the Veteran's subjective complaints during the examination and determined that bilateral hearing loss and tinnitus did not have its origins in service.  His reasoning was that the Veteran had normal hearing bilaterally in 1967 at the time of his separation from service and with respect to tinnitus, there was no documentation of tinnitus in the service treatment records and the Veteran stated that the onset of tinnitus was only five to six years ago.  

According to the medical evidence, there is no basis for attributing post-service bilateral hearing loss findings to noise exposure in service.  The Veteran had moderate right ear hearing loss upon entry into service and there are no findings that his right ear hearing worsened during service.  In fact, notwithstanding right ear hearing loss at service entrance, there was no hearing loss shown for either ear on examination just prior to the Veteran's release from active service.  Moreover, while the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, it is relevant that the Veteran did not file an initial claim for compensation for bilateral hearing loss and tinnitus until February 2007, which is forty years after he separated from service.  In fact, the record shows that a diagnosis of bilateral hearing loss and tinnitus was made by VA at the audiology examination in June 2008.  This is, more than four decades after separation from service.  The evidence of record is completely devoid of any treatment or diagnosis of bilateral hearing disorder and tinnitus prior to the June 2008 VA examination and at that time there was no treatment rendered.  In this regard, the Board finds an absence of any evidence of treatment for hearing loss and tinnitus for so many years after discharge from service, or of persistent symptoms or complaints of hearing loss and tinnitus between service-discharge and 2008 is evidence against the claim.  The lack of any evidence of continuing hearing loss and tinnitus for many years between the period of active duty and the initial findings, or even complaints of hearing loss and tinnitus weighs against the claim.  Further, inasmuch as the Veteran stated to VA examiner that the onset of tinnitus was only five to six years ago, he certainly cannot credibly assert symptoms of tinnitus since his discharge from service.  Thus, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  

As discussed, the June 2008 VA examiner reviewed the claims folder, interviewed and examined the Veteran, and opined that the Veteran's bilateral hearing loss and tinnitus did not have their onset in service.  The opinion of VA examiner leads to finding that bilateral hearing loss and tinnitus are not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of the historical records, and contains a rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given that the Veteran was examined, the opinion was based on a review of the applicable record, and the examiner provided sound reasoning for his opinion, the Board finds such opinion probative and material to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303,  312 (2007).

The Board has considered the Veteran's contention that a relationship exists between his bilateral hearing loss and tinnitus and exposure to loud noise during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

As a lay witness the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a  contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at  307.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in- service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure during service and finds that his statements of noise exposure are credible, especially in light of his military occupational specialty during active duty.  However, to the extent that the Veteran is claiming bilateral hearing loss and tinnitus that began in service and continued thereafter, his claims are not credible.  While he admitted having had ear problems and hearing loss on his Report of Medical History at service discharge, he explained that such abnormalities were from his childhood.  Further, audiometric testing at that time did not reveal he had hearing loss for VA compensation purposes.  The fact that he complained of hearing loss at service discharge and did not exhibit a hearing loss for VA compensation purposes demonstrates that his subjective defective hearing was not necessarily a disability for VA compensation purposes.  Moreover, he did not place the onset of hearing difficulty in service to his time on active duty, but referred to problems hearing since childhood.  The Board does not find that the Veteran's current claim that hearing loss began in service and continued since then is credible since it is contrary to history provided while in service.  

With regard to the tinnitus, though the Veteran testified that it had its onset in service, the Veteran complained of severe constant tinnitus for 5-6 years when examined in June 2008.  He did not claim that the tinnitus was less severe or only mild in service and did not mention any history of tinnitus prior to that time.  His history of tinnitus since service was first reported after the claim was denied.  The Veteran's reliability as a historian with regard to the onset of auditory problems has not been shown to be good.  The Board does not find his recent claim that tinnitus had its onset in service is convincing.  

The Veteran is not competent to attest to the etiology of his current hearing loss or tinnitus as he does not have the appropriate expertise to provide an opinion which requires medical knowledge.  The Board has reviewed the Veteran's testimony pertaining to noise exposure incurred during service, with the service audiograms, post-service medical evidence, and the 2008 opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence is not consistent and clearly less convincing than the objective medical evidence of record.  The Veteran's contentions are outweighed by the medical evidence and opinion of VA examiner which reflects that his bilateral hearing loss and tinnitus are not due to noise exposure or any other incident in service.  

The absence of any clinical and documentary evidence of bilateral hearing loss and tinnitus until many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, a clear preponderance of the evidence is against a finding that bilateral hearing loss and/or tinnitus are(is) related to the Veteran's military service.  Further, there are no documented complaints or findings of bilateral hearing loss and tinnitus until many years after separation from service, and a medical opinion to the effect that hearing loss and tinnitus are not etiologically related to service; and there is no contrary medical opinion of record.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  

B.  Hypertension as Secondary to Diabetes Mellitus, Type II

The Veteran contends that he has hypertension related to his service-connected diabetes mellitus, type II.  Secondary service connection shall be awarded when a disability is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under  38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448.  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

The Veteran does not claim and the record does not show that hypertension had its clinical onset in service or within the first post service year.  Service treatment records do not reflect the presence of  hypertension during service.  Post service medical records also do not show that the Veteran exhibited hypertension during the year following service, or for many years thereafter.  Consequently, the Veteran is not entitled to service connection on a direct or presumptive bases.  

The Veteran has claimed that he currently has hypertension as a result of his service-connected diabetes mellitus, type II.  

Service connection for diabetes mellitus, type II was granted by rating decision dated in May 2007.  A 20 percent disability evaluation was assigned effective from February 7, 2007, the date of claim.  The claims folder contains VA and private treatment records that provide assessments of diabetes mellitus, the earliest appears to be in 2001.  In that regard, in a November 2001 progress report from a private medical provider, it was noted that the Veteran was seen for a "check-up."  Following an evaluation, assessments of diabetes mellitus and hypertension were noted.

In a September 2003 VA outpatient treatment report it was noted that the Veteran was present for the establishment of care.  He provided a medical history of adult illnesses that included diabetes mellitus, type II.  Hypertension was not included in the list of illnesses.  His then current prescription medications included Glucophage for his diabetes.  On physical examination his blood pressure was 149/89 but no assessment of high blood pressure or hypertension was made.  The assessment, in pertinent part, was diabetes mellitus II, with a note that the patient will continue co-managed care and get Glucophage from outside.  "FSBS [finger stick blood sugar] at around 110.  Diet and exercise counseling."

In July 2008 the Veteran had a VA examination for possible diabetes-related hypertension, among other things.  The examiner noted review of the claims folder and the computerized VA records.  It was noted that the Veteran believes that diabetes was diagnosed in 2001 or 2002 and that the onset of hypertension was approximately 2003 or 2004.  The examiner noted that these dates would be consistent with the record, which shows an elevated blood pressure at least as early as 2003 and the actual diagnosis of hypertension and treatment seen present in 2004.  VA examiner diagnosed hypertension, not secondary to the diabetes mellitus type II.  In the examiner's opinion, the Veteran had hypertension prior to any evidence of proteinuria or microalbuminuria, which is indicative of diabetic nephropathy.  The examiner reasoned that, with laboratory studies demonstrating lack of any proteinuria or microalbuminuria even as recently as 2006 (microalbumin 1.13), and with absence of proteinuria even as recently as a year ago, it is obvious that the Veteran at least at that time did not have any diabetic nephropathy or other nephropathy, and with the onset of hypertension being at least by 2004, the hypertension is not secondary to diabetes.  He stated, they are of course often seen together as comorbid conditions, but the mechanism by which diabetes causes high blood pressure is when the diabetes has caused the development of overt nephropathy.  

In light of VA examiner's opinion the Board concludes that the claim for service connection for hypertension as secondary to diabetes mellitus, type II must be denied.  The Board finds the VA examiner's opinion highly probative of the matter at hand.  According to the Court in Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Id.  Here, the July 2008 examiner reviewed the claims folder and computerized VA records and had urinalysis and diabetic urinalysis conducted.  It was his opinion that the Veteran's hypertension was not caused by the Veteran's service- connected diabetes mellitus.  In addition, the examiner interviewed the Veteran as well as conducted a detailed physical examination.  He based his opinion primarily on the absence of nephropathy and provided sound reasoning for his opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In Jandreau, 492 F.3d 1372, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303.  Here, the Veteran's assertion regarding a relationship between his hypertension and diabetes is not a statement about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, it is a statement that addresses causation. Such a statement clearly falls within the realm of medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his assertion is not considered competent medical evidence of the cause of his hypertension and is entitled to little probative value.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board has reviewed all the probative evidence of record, including the private medical records, VA outpatient records, and the 2008 VA medical examination report.  None of these records have indicated that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The 2008 VA medical opinion shows that the Veteran's hypertension is unrelated to diabetes mellitus, and no medical evidence to the contrary has been submitted.  Therefore, the Veteran is not entitled to service connection for hypertension as secondary to diabetes mellitus, type II.  38 C.F.R. § 3.310.

As shown above the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on either a direct basis, or as secondary to the service- connected diabetes mellitus, type II and his claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for hypertension as secondary to diabetes mellitus, type II is denied.


REMAND

At his Board hearing the Veteran indicated that he attempted to obtain records, pertinent to his low back and neck disorder claims, from a chiropractor that treated him in the late 1960's.  According to the Veteran, the chiropractor died and he [the Veteran] has not been able to find the deceased chiropractor's partner.  He alluded to his records from the chiropractor's coming under "California state" disability and that he would attempt to obtain them.  A motion was granted to hold the record open for 30 days to allow the Veteran to obtain medical records from "California state" disability identified by the Veteran at the hearing.  To date, no records have been received.  Since the Veteran has indicated that there may be additional pertinent medical records which have not been submitted, VA's duty to assist requires an effort by VA to obtain such records.

With further regard to the Veteran's claim for service connection for a low back disorder, the Veteran contends that he injured his back in service when he fell down some stairs, while in boot camp in October 1965, and has had recurrent back pain since that time.  Service treatment record dated in February 1967 indicates that the Veteran reported a history of "L4" pain.  That treatment record provides no additional information regarding the low back and no impression or assessment regarding the low back was made at that time.  Further, there is no mention of a low back problem in the separation examination report or in the report of medical history at separation.  In fact, the Veteran indicated on the report of medical history that he did not have recurrent back pain.

Post-service medical records are void of any mention of a low back problem until September 1994 when the Veteran was seen by Dr. TP, who appears to have been the Veteran's private chiropractor.  The assessment rendered was unclear.  The assessment was "The patient is exhibiting symptoms consistent with the initial diagnosis."  Treatment from Dr. TP included a fifth lumbar adjustment.  In a May 1995 record, which indicates the Veteran was seen by Dr. JP with complaints of acute moderate lumbosacral pain.  The Veteran stated that over the weekend he was installing a sink in his kitchen and bent over to put the sink down and heard a pop and knew he had injured his back.  Examination revealed soreness and tenderness at L4 and L5.  The diagnosis was acute lumbar sprain.  Magnetic resonance imaging [MRI] taken in March 2004 showed moderate neural foraminal narrowing on the right at L4-L5.  While there is no showing of a chronic low back disability in service, the Veteran did provide a history of L-4 pain in service and has complained of low back problems and a low back disorder has been shown in the medical records as indicated above.  The Court has suggested in such cases that this is enough to require examination of the back to determine if a current disability exists and if so, whether it is related to service symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request information to notify "California state" disability for treatment he received from a chiropractor in the late 1960's.  After receiving the information the RO should take appropriate action to request records identified by the Veteran from California State.  

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back disorder.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

For any low back disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service.  

The examiner should reference:  (1) the March 2011 Board hearing transcript where the Veteran indicated he injured his back in boot camp in October 1965 when he fell down the stairs and has had recurrent back pain since that time. Tr., p. 9; (2) the February 1967 service treatment record; (3) the chiropractors' medical notes dated in the 1990's; and (4) the MRI dated in March 2004.  

A complete rationale should be given for all opinions reached.  

3.  Re-adjudicate the claims of service connection for low back and neck disorders.  If  the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues remaining on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


